FILED
                             NOT FOR PUBLICATION                            MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE LUIS GALLARDO-MONARES,                      No. 14-71606

               Petitioner,                       Agency No. A070-784-734

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Luis Gallardo-Monares, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) January 10, 2014,

order reinstating his 1995 deportation order. We have jurisdiction under 8 U.S.C.

§ 1252. Our review is “limited to confirming the agency’s compliance with the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement regulations.” Garcia de Rincon v. DHS, 539 F.3d 1133, 1136-37

(9th Cir. 2008). We deny the petition for review.

      The DHS did not err in issuing Gallardo-Monares’ reinstatement order,

where the record shows that he was an alien, he was subject to a prior order of

deportation in 1995, and he illegally reentered subsequent to that order. See id.,

539 F.3d at 1137 (our jurisdiction is limited to reviewing “three discrete inquiries

an immigration officer must make in order to reinstate a removal order: (1)

whether the petitioner is an alien; (2) whether the petitioner was subject to a prior

removal order, and (3) whether the petitioner re-entered illegally”); 8 U.S.C.

§ 1231(a)(5) (if the DHS “finds that an alien has reentered the United States

illegally after having been removed or having departed voluntarily, under an order

of removal, the prior order of removal is reinstated from its original date”).

      Gallardo-Monares’ assertion that he was “waved through” by a border

officer in 1997 is not supported by the record.

      Respondent’s motion to strike petitioner’s declaration is granted, and

petitioner’s remaining motion is denied as moot.

      PETITION FOR REVIEW DENIED.




                                           2                                     14-71606